Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s species election without traverse of:
Engineered immune cell = T cell (as in claim 4), cytotoxic T lymphocyte (as in claim 5)
Antigen Receptor = chimeric antigen receptor (as in claim 7)
Construction Parameters of CAR= transmembrane domain CD28 (as in claim 8) and costimulatory domain 4-1BB (as in claim 48)
Antigen = GD2 as recited in claim 26
Cytokines/antibodies= combination of IL-4, IL-7, and IL-15 (as in claim 25) and antibody targets TGF-beta, CTLA-4, Tim-3 and LAG-3 (as in claim 49)
 in the reply filed on 12-29-2020 is acknowledged.
Applicant argues that the reference of Brentjens does not appropriately anticipate the claimed inventions/species as particular claims are not anticipated (for example claims 50). It is noted that the claims referenced were not of record as of the initial restriction requirement and additionally that not all of the claims require the limitations of claim 50 for instance, therefore this limitation is not a special technical feature that unifies the claims of issue. 
Upon further consideration the requirement for species election of claim 49 is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19, 26, 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 is drawn to a wide genus of PD-L1 antigen binding formats, for example scFv, diabody, VHH, or nanobody.  In the specification it is found that the applicant has described the use of a single scFv, with a single set combination of VL and VH CDR sequences directed to the PD-L1 molecule. The recited claim elements however encompass a broad genus of PD-L1 
IgG1 VH counterparts, with single libraries containing more than 6x10E7 distinct sequences. Thus there is no art recognized correlation between the structure of this diverse VHH sequences and the function of binding to PD-L1. Additionally single domain VHH antibodies that bind to PD-L1 are not well known in the art at the time that the instant application was filed.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).   As such it is found that the claim encompasses a broad genus of structurally different antibodies, for example the claims would encompass a range of different antibody sequences derived from a wide range of species such as human, mouse, rat that would have different and divergent VH and VL sequences. Furthermore, the claims encompass a genus of antibodies that bind to different epitope regions of PD-L1, or those with different affinities or pharmacokinetic properties.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention. The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antigen binding moieties encompassing various structures, specificities and functions. Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Given the broadly claimed class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) .The specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 139.
      With respect to claim 17 it is found that a similar reasoning is applied as above. Applicant has provided a single example of the genus of antibody with a binding KD with respect to PDL1 of less than 100 picomolar. The applicant has provided no structural function information as to what constitutes the particular amino acid sequences that may satisfy the claimed function to allow the skilled artisan to envision what is claimed.    
	In regards to claims 18 and 50-54, as written the claims require at the minimum a single CDR VH region and single CDR VL region of the scFv that was shown to bind to the PD-L1 molecule. Additional claim is made to “variants thereof” of the combinations of CDR’s which is assumed to also encompass mutations to the VH and VL CDR regions themselves and framework regions additionally. However as is known in the art, predicting the likelihood of retaining binding affinity of a selected grouping of VH and VL antibodies is an unpredictable pursuit with additional mutations (variants thereof) to a single amino acid located in the CDR region of an antigen binding molecule capable of completely abrogating specific antigen binding characteristics.  It is found that the applicant has provided no instruction as to the structural features that may or may not be mutated to allow for continued binding to the PD-L1 molecule to allow one of skill in the art to conclude that the applicant was in possession of any other genus members other than the disclosed scFv.  A similar issue is found for claim 19 in which the applicant claims antibody molecules as a genus comprising SEQ ID NO 1 or SEQ ID NO 2 either singularly or in combination.  Applicant has not disclosed appropriate structure-function relationship for the claimed sequences to allow one to conclude that they were in possession of the claimed invention. 
	With respect to claim 26 the applicant in the specification has described two particular targets of the chimeric antigen receptor a GD2 binding receptor and a CSPG4 binding receptor as such 2 of a large list of antigens that are claimed.  Since the antigen binding portion of a chimeric antigen receptor is conventionally derived from an antibody molecule, one concludes based on the arguments presented above that applicant has not provided sufficient instruction as to the structure function relationship for the large genus of antibody derivatives to conclude that the applicant was in possession of a sufficient representative number of species of said genus. The artisan of ordinary skill would therefore be required to empirically determine binding of potential members of the genus to particular epitopes of the claimed antigens.  Additionally it is noted that in addition to chimeric antigen receptors, the claims also encompass any type of antigen receptor, which could be a protein, modified in any way, which binds to the claimed proteins (antigen) of interest.  For instance the claims encompass a protein receptor for WT-1 or GD2 yet does not disclose any members of this genus, and none of these are well known in the art as of the filing date of the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 9, 12, 15, 16, 24-26, 48, 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brentjens et al (WO2014134165A1). Claim 1 is drawn to an engineered immune cell which expresses an “antigen receptor” and an antibody which binds PD-L1.  Brentjens discloses an engineered immune cell which expresses a chimeric antigen receptor and a secretable scFv (antibody) which may bind to the PD-L1 molecules or other immunomodulatory proteins such as CTLA4 (figure1, p2 4-9).  With respect to claims 4 and 5 the immune cell that is engineered as above may comprise a cytotoxic T lymphocyte (CTL) (p2 4-15). Regarding claim 7 the antigen receptor is a CAR (fig1, p2 4-10).  Regarding the claim 9 and 48 the chimeric antigen receptor portion of the immune cell may comprise one or two co-stimulatory receptor signaling domains derived from 4-1BB (CD137) (p39 1-5).  In regards to claims 12, 15 and 16 the engineered immune cell may comprise a scFv form of the antibody targeting PD-L1 (fig1) and as such this is an antibody derivative which does comprise an Fc domain. With regards to claim 24 and 25 it is found that the expression of cytokines such as IL-4 and IL-7 and IL-15 are inherent features of an immune cell, particularly the selected species, a CTL.  Regarding claim 26 Brentjens discloses that the antigen targeted by a CAR that secretes a PD-L1 scFv may be among others the cancer antigen Ganglioside G2 (GD2) (p52, 8-30; p80 claim 11; p9 9-23).  With respect to claim 49 the immune cell may express a scFv that binds to the CTLA4 immune modulatory molecule (p52 8-20). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, 7, 9, 12, 15, 16-17, 24-26, 48, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Brentjens, in view of Papadopoulos et al (US20150203580A1).  Brentjens describes the limitations of claim 1 as described above, Papadopoulos discloses anti-PD-L1 antibodies that are fully human (abstract), and that these antibodies have KD values that are less than 100pM(claim 46, tables 3-6).  With regards to claim 2, a number of antibodies are disclosed that are capable of binding the PD-L1 molecule and disrupting its cognate association with the B7-1 molecule (CD80) as well as PD1.  In view of Brentjens and considering the disclosure of Papadopoulos it would be obvious to utilize antibodies that are directed to PD-L1 with a KD less than 100pM (high affinity) which serve to disrupt the association of this molecule with the PD1 and CD80 for the purposes of abrogating with high affinity any tumor expressed (PD-L1, CD80) suppression of chimeric antigen receptor bearing T cell activation through these inhibitory pathways. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brentjens in view of Themeli et al. (US20160009813A1).  The disclosure of Brentjens does not particularly disclose the use of a CD28 transmembrane domain, however Themeli et al. disclose that the transmembrane domain of a chimeric antigen receptor may comprise a CD28 polypeptide.  It would be obvious to one of ordinary skill in the art at the time of filing to utilize a CD28 transmembrane domain in a CAR construct as a known component of chimeric antigen receptor constructions. The selection of a component from a limited number of known transmembrane domain components would involve choosing from among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 5, 7, 9, 12, 15, 16-17, 20, 24-26, 48, 49, 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15of copending Application No.16079210 in view of Brentjens et al. and Themeli et al. (US20160009813A1). The claims of issue reference an identical antibody VH and VL sequences which bind to the PD-L1 protein as the instant application. It would be obvious, in view of the disclosure of Brentjens and Themeli which describes the potential for utilizing anti-PD-L1 binding molecules in the context of an engineered immune cell which also expresses a chimeric antigen receptor, to arrive at the instant claims for the same reasons set forth above. With particular respect to claims 2 and 17 the recited physiochemical characteristics are inherent properties of the claimed reference PD-L1 binding antibodies and would be therefore obvious.  In regards to claim 20 the SEQ ID 9 is identical to the reference application claim 6 SEQ ID NO. 9 and would be obvious in view of Brentjens and Themeli as described above. 
This is a provisional nonstatutory double patenting rejection.

Summary: No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644